As filed with the Securities and Exchange Commission on March 27, 2008 File Nos. 333-56018 and 811-10303 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 BUFFALO FUNDS (Exact Name of Registrant as Specified in Charter) 5420 W. 61st Place Shawnee Mission, KS 66205 (Address of Principal Executive Offices) (Zip Code) (913) 384-1513 (Registrant’s Telephone Number, Including Area Code) Kent W. Gasaway 5420 West 61st Place Shawnee Mission, KS 66205 (Name and Address of Agent for Service) EXPLANATORY NOTE: This 485A submission is being made solely to obtain series and class identifiers for the following five new series of the Registrant: Buffalo Balanced Fund, Buffalo High Yield Fund, Buffalo Large Cap Fund, Buffalo Small Cap Fund and Buffalo USA Global Fund (the “Funds”).The series and class identifiers are being requested solely to facilitate the filing of a registration statement on Form N-14 in which the Funds will be the acquiring funds, to be filed promptly following this 485A submission.
